PEE CTJEIAM.
A money judgment was obtained against the defendants in the state of Washington. Plaintiffs herein, as assignees, brought this action in the District Court of Multnomah County to recover upon the Washington judgment. A default judgment thereon was entered in that court and within the period of one year, as provided by statute, a motion and affidavit was filed to set aside the judgment on the grounds of inadvertence and mistake.
 The district court set aside the. judgment and an appeal was taken by the plaintiff to the Circuit Court of Multnomah County. The circuit court dismissed the appeal, because the order setting aside the judgment and permitting the filing of an answer was not a final order. Prom the order of the circuit court dismissing the appeal the plaintiff has appealed.
An appeal from a district court to a circuit court may only be had from a final order. OES 46.250.
It is well-established in this state that an order setting aside a judgment pursuant to OES 18.160 is not a final order from which an appeal may be taken. See Walker v. Clyde et ux., 206 Or 322, 292 P2d 1083, and cases cited therein.
Affirmed.